Citation Nr: 0025782	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right arm/wrist 
disorder (claimed as ulnar nerve palsy, myositis and carpal 
tunnel syndrome).




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1975 to 
February 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO in Atlanta, Georgia, 
presently has jurisdiction over this case.

In August 2000, the appellant withdrew his request for a 
hearing before the Board.  He also submitted additional 
evidence in support of his claim of service connection for a 
right arm/wrist disorder.  As this evidence was received 
prior to the transfer of the claims file to the Board (in 
September 2000), and as it is clearly inferred from his 
statement that he desires to waive initial review of this 
evidence by the RO, the Board will accept and consider this 
evidence in connection with this appeal.  See 38 C.F.R. 
§ 20.1304(c) (1999).  However, as detailed below, this claim 
is subject to further development action on remand.

A claim seeking entitlement to service connection for a 
nervous disorder is not presently before the Board on appeal.  
The appellant filed a notice of disagreement in March 1998 in 
response to a February 1998 rating decision, but he did not 
file a timely substantive appeal following issuance of a 
statement of the case in April 1999.  He was advised of this 
matter and his appellate rights attaching thereto by letter 
dated in March 2000, but he has taken no further action as of 
the date of this decision to initiate an appeal regarding the 
timeliness of his substantive appeal of July 1999.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the RO's 
prior denial of service connection for a right arm/wrist 
disorder in 1980 is so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  The appellant's claim of service connection for a right 
arm/wrist disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a right arm/wrist disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).

2.  The appellant has presented a well-grounded claim of 
service connection for a right arm/wrist disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Rather than 
remand the case to the Board, the Court in Winters simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board.  Id.  
The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and 
therefore, in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Court should 
have remanded the claim to the Board for reconsideration in 
light of Hodge.  Id. (citing Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

As this case remains in appellate status, the Board will 
first consider whether new and material evidence has been 
submitted in accord with the holdings in Hodge and Elkins.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).

Entitlement to service connection for a right arm/wrist 
disorder was previously and finally denied by the RO in an 
unappealed rating decision issued in February 1980.  That 
decision is final for purposes of this claim.  38 U.S.C.A. 
§ 7105(c) (West 1991).  In that decision, the RO discussed 
the evidence then of record, consisting only of the service 
medical records and an August 1979 determination from the 
State of California's Department of Industrial Relations 
(awarding the appellant disability benefits for a November 
1977 on-the-job injury to his right arm and elbow), and 
concluded that his right arm/wrist disorder preexisted 
service and was not aggravated therein.  The RO placed great 
reliance on medical history notations reflected in a few 
treatment reports dated in service (relating problems with 
the right arm a year to a year-and-a-half prior to service) 
as the enlistment physical examination did not denote any 
complaints or abnormalities of the upper extremities.

Evidence submitted or associated with the claims file since 
the prior denial of service connection for the right 
arm/wrist disorder included a hospital report dated in 
November 1977 which indicated that the appellant was 
diagnosed with ulnar nerve palsy and myositis of the right 
arm.  This report also noted that he had undergone surgery 
for carpal tunnel syndrome in his right hand.  In addition, 
private records dated in 1996-97 from the appellant's private 
physician (Dr. Clark) showed treatment for complaints of 
right elbow pain and discomfort and weakness in his right 
hand intensified by several episodes of dropping objects.  
Additional evidence associated with the file included lay 
statements from the appellant's mother who attested to the 
fact that he did not have any medical problems with his right 
arm or wrist prior to his military service.

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for the right 
arm/wrist disorder.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
prior denial of this claim is sufficiently significant that 
all the evidence must now be considered in order to fairly 
decide the merits of the claim.  In looking at the entire 
evidentiary record, and specifically the newly submitted 
private hospital report dated in November 1977 and the lay 
statements from the appellant's mother, the Board believes 
that, under the more relaxed new and material standard set 
forth under Hodge and its progeny, this claim is now 
deserving of further consideration on the merits.  As noted 
above, the claim was previously denied within a short period 
after service discharge, and on the basis that a preexisting 
disability of the right arm was not aggravated during 
service.  However, in view of the fact that the November 1977 
hospital report reflects diagnoses that match some of those 
noted in the service medical records (myositis and carpal 
tunnel syndrome) and in view of the mother's statements 
regarding the appellant's physical condition prior to 
service, which appears corroborated by the enlistment 
physical examination report, it appears that the new evidence 
warrants reopening of the claim.

The Board also finds that the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In this case, the medical evidence 
reflects that the appellant was treated in service and as 
recently as 1996 for complaints of chronic pain and 
disablement in his right arm, and he has submitted competent 
lay evidence relating how he did not have similar-type 
problems prior to service, which raises the possibility of 
service incurrence under a 38 C.F.R. § 3.303(b) theory of 
entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(citations omitted).  It is important to emphasize that the 
well grounded standard is a rather low threshold, see Morton 
v. West, 12 Vet. App. 477 (1999), and hence, in view of the 
fact that evidence is presumed to be credible for such 
purposes, see King v. Brown, 5 Vet. App. 19, 21 (1993), the 
appellant has presented a well-grounded claim of service 
connection for a disorder of the right arm/wrist.

The Board acknowledges that with this Hodge-Elkins analysis, 
it has addressed elements of the claim that were not 
specifically addressed by the RO and therefore, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the Board concludes that the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations, and in 
finding the claim reopened and well grounded in line with 
Elkins, has, in effect, resolved in the appellant's favor 
certain sub-issues that serve as "gatekeeping" functions in 
the claims process.  Cf. Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  Moreover, by finding the claim well grounded, 
any further challenge on this issue at the Department-level 
is waived, which hereafter accords the appellant the benefit 
of the duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991).  See Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 
2000).


ORDER

To the extent of the finding that evidence submitted since 
the February 1980 rating decision constitutes new and 
material evidence sufficient to reopen and well ground the 
appellant's claim for service connection for a right 
arm/wrist disorder, the appeal is granted.


REMAND

In the Board's view, the appellant's personal statement dated 
November 12, 1997, is fairly read as expressing an 
alternative theory of entitlement to service connection for a 
right arm/wrist disorder, specifically, on the basis of clear 
and unmistakable error in the February 1980 rating decision.  
See 38 C.F.R. § 3.105(a) (1999).  In this statement, the 
described in considerable detail what he believed were errors 
made by VA in the 1980 rating decision.  Hence, further 
appellate review of the now reopened and well-grounded claim 
for the same benefits must be deferred pending initial RO-
level adjudication of the clear and unmistakable error claim.  
These issues are intertwined as a grant of service connection 
on the basis of clear and unmistakable error in the February 
1980 rating decision would effectively render moot the 
appellant's pending appeal on the claim of service connection 
for the right arm/wrist disorder.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must adjudicate the claim of 
entitlement to service connection for the 
right arm/wrist disorder on the specific 
grounds of the appellant's allegations of 
clear and unmistakable error in the 
February 1980 rating decision, as set 
forth in his statement dated November 12, 
1997.  As his claim of entitlement to 
service connection has not been addressed 
by the RO on these grounds, notice of the 
decision, to include notice of appellate 
rights, should be furnished in accordance 
with established procedures.  If the 
claim is denied on these grounds but no 
notice of disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.

2.  In the event entitlement to the 
benefits sought is denied on the basis of 
clear and unmistakable error in the 
February 1980 rating decision, the RO 
should readjudicate the perfected appeal 
of the claim of service connection for 
the right arm/wrist disorder, with 
consideration given to all of the 
evidence of record, including the 
evidence submitted by the appellant in 
August 2000.  The readjudication of the 
claim must be on a de novo basis as the 
claim has been found reopened and well 
grounded.  If any additional medical-
evidentiary development is deemed 
necessary to achieve compliance with the 
duty to assist under 38 U.S.C.A. § 5107, 
the RO should ensure that such 
development is accomplished.  The RO 
should also carefully consider the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If the decision remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



